UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1278



ALLEN J. ZAKKI,

                                              Plaintiff - Appellant,

          versus


U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
3161-AMD)


Submitted:   May 11, 2000                     Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen J. Zakki, Appellant Pro Se. Allen F. Loucks, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Allen J. Zakki appeals the district court’s order dismissing

without prejudice his action seeking review of the issues involved

in his claim for Supplemental Security Income.*    We have reviewed

the record, find no reversible error, and affirm on the reasoning

of the district court.   See Zakki v. Department of Health and Human

Servs., No. CA-99-3161-AMD (D. Md. Feb. 29, 2000).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     *
       Generally, dismissals without prejudice are not appealable.
See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066-67 (4th Cir. 1993). However, a dismissal without preju-
dice may be considered final if no amendment to the complaint could
cure defects in the plaintiff’s case. See id. We find that the
district court’s order is a final, appealable order because the
defect in Zakki’s complaint--his failure to exhaust his adminis-
trative remedies--must be cured by something more than an amendment
to his complaint.


                                  2